                  Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

     RONNIE BARHIGHT, Individually and             §
     On Behalf of All Others Similarly             §
     Situated,                                     §
                                                   §          Civil Action No.
     Plaintiff,                                    §
                                                   §         7:19-cv-00214-DC
     v.                                            §
                                                   §
     TERRA OILFIELD SERVICES, LLC,                 §
                                                   §
     Defendant.                                    §
                                                   §



                             PLAINTIFF’S ORIGINAL COMPLAINT


          Plaintiff Ronnie Barhight (“Named Plaintiff”) on behalf of himself and all others similarly

   situated (“Class Members” herein) (Named Plaintiff and Class Members are collectively referred

   to herein as “Plaintiffs”) brings this Fair Labor Standards Act (“FLSA”) suit against the above-

   named Defendant under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended and

   the New Mexico Minimum Wage Act (“NM Wage Act”), N.M. STAT. § 50-4-19, et seq. He shows

   as follows:

                                       I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not



   Plaintiff’s Original Complaint                                                    Page 1
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 2 of 16



   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich

   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Likewise, the NM Wage Act requires that employees who work more than forty hours in a week

   be paid one and one-half times their regular hourly rate for hours worked in excess of forty hours.

   N.M. STAT. § 50-4-22.

3. Defendant Terra Oilfield Services, LLC (“Defendant”) failed to pay its operators and frac

   supervisors in accordance with the guarantees and protections of the FLSA and the NM Wage Act.

   Specifically, Defendant refuses to pay Plaintiffs for all of their work time. Specifically, Defendant

   refuses to pay Plaintiffs for (1) drive time before arriving and after leaving their oilfield jobsites,

   (2) time at the service station performing integral and indispensable work, and (3) all time on the

   jobsites. Because there are other putative plaintiffs who are similarly situated to the Named

   Plaintiff with regard to the work performed and the Defendant’s compensation policies, Named

   Plaintiff brings his FLSA claims as an opt-in collective action pursuant to 29 U.S.C. § 216(b) and

   his NM Wage Act claims as an opt-out class action under Federal Rule of Civil Procedure 23.

                                               II. PARTIES

4. Named Plaintiff Ronnie Barhight is an individual who resides in Maverick County, Texas and was

   employed by Defendant within the meaning of the FLSA. Named Plaintiff was employed by

   Defendant from May 2018 until August 2019. He has consented to be a party-plaintiff in this

   action. Exhibit A.

5. The Named Plaintiff and Class Members are Defendant’s current and former operators and frac

   supervisors who worked as such for Defendant.

6. Defendant Terra Oilfield Services, LLC is a foreign company that is authorized to do business in

   Texas and that is doing business in Texas. Defendant maintains its principal office in Spring,



   Plaintiff’s Original Complaint                                                         Page 2
                 Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 3 of 16



   Texas. Defendant’s registered agent for service of process is Cogency Global Inc., 1601 Elm St.,

   Suite 4360, Dallas, Texas 75201.

                                     III. JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction in this matter because Plaintiffs assert claims arising

   under federal law. Specifically, Plaintiffs assert claims arising under the Fair Labor Standards Act

   of 1938, as amended, 29 U.S.C. § 201, et seq. This Court, therefore, has jurisdiction pursuant to

   28 U.S.C. § 1331. Plaintiffs’ NM Wage Act claims form part of the same case or controversy as

   their federal claims under Article III of the United States Constitution. Therefore, this Court has

   supplemental jurisdiction over Plaintiffs’ NM Wage Act claims pursuant to 28 U.S.C. §1367(a).

   This Court also has personal jurisdiction over all parties to this action.

8. Venue is proper in the Midland Division of the United States District Court for the Western District

   of Texas. A substantial part of the events forming the basis of this suit occurred in Midland County

   and Ector County, Texas, both of which are in this District and Division. Venue in this Court is

   therefore proper under 28 U.S.C. § 1391(b). Named Plaintiff Barhight was an employee of

   Defendant and performed work for Defendant in Ector County and Midland County, Texas.

   Defendant does business and maintains an office in Midland County, Texas. Defendant is subject

   to this Court’s personal jurisdiction with respect to this civil action. Defendant thus resides in this

   district and division. 28 U.S.C. §1391(c). Venue in this Court is therefore proper under 28 U.S.C.

   § 1391(b)(1).

                                 IV. COVERAGE UNDER THE FLSA

9. At all relevant times, Defendant has acted, directly or indirectly, in the interest of an employer with

   respect to Named Plaintiff and the Class Members.

10. At all times hereinafter mentioned, Defendant has been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    Plaintiff’s Original Complaint                                                        Page 3
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 4 of 16



11. At all times hereinafter mentioned, Defendant has been engaged in an “enterprise” within the

   meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

12. At all times hereinafter mentioned Defendant has been an enterprise engaged in commerce or in

   the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

   U.S.C. § 203(s)(1), in that Defendant is an enterprise and has had employees handling, selling, or

   otherwise working on goods or materials that have been moved in or produced for commerce by

   any person and in that said enterprise has had and has an annual gross volume of sales made or

   business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

   separately stated).

13. At all times hereinafter mentioned, Named Plaintiff and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom

   Defendant at all relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29

   U.S.C. § 203(g).

                         V. COVERAGE UNDER THE NM WAGE ACT

14. At all times hereinafter mentioned, Defendant has been an “employer” within the meaning of

   Section 50-4-21(B) of the NM Wage Act.

15. At all times hereinafter mentioned, Named Plaintiff and the NM Class Members (defined below)

   were individual “employees” within the meaning of Section 50-4-21(C) of the NM Wage Act, and

   whom Defendant at all relevant times “employ[ed]” within the meaning of Section 50-4-21(A) of

   the NM Wage Act.




   Plaintiff’s Original Complaint                                                    Page 4
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 5 of 16



                                     VI. FACTUAL ALLEGATIONS

   A. Violations

16. Defendant is an oilfield services company that provides water to oilfield frac sites in Texas and

   New Mexico. Defendant employs operators and supervisors to maintain and operate water lines

   and pumps to bring water to frac sites.

17. Defendant has an office in Midland, Texas and performs work in Midland County.

18. Named Plaintiff was hired by Defendant as an operator in May 2018. After approximately one

   month, he moved into a frac supervisor role and remained in that role until he left Defendant’s

   employment in August of 2019.

19. Throughout his employment, Defendant paid Named Plaintiff by the hour and not on a salary-

   basis.

20. Defendant paid all of its operators and frac supervisors by the hour and not on a salary-basis.

21. Defendant classifies its operators and frac supervisors as FLSA and NM Wage Act non-exempt

   employees, meaning they are entitled to overtime for hours worked over forty hours per week.

22. Named Plaintiff performed work in the Permian Basin, based out of either Carlsbad, New Mexico

   or Midland, Texas. Defendant maintained man camps in both locations.

23. Defendant divides the workday into two, twelve hour-shifts, from 5:30 to 5:30. Regardless of

   whether Named Plaintiff was working out of Carlsbad or Midland, his daily routine, and the routine

   of the operators and frac supervisors, was the same. The day started with the crew of operators

   and frac supervisors meeting up at the man camp—or for a short period in Carlsbad, at a hotel

   where the employees were staying temporarily—at approximately 3:45 (either AM or PM

   depending on whether it was a day or night shift). The operators would load into company-vehicles

   driven by either operator(s) or frac supervisor(s) and drive to a service station in the city, either



    Plaintiff’s Original Complaint                                                      Page 5
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 6 of 16



   Midland or Carlsbad, within fifteen minutes of leaving the mancamp. There were either one or

   two frac supervisors per shift.

24. At the service station, the operators and frac supervisors would perform various tasks that were

   integral and indispensable to Plaintiffs’ principal activities for which Defendant employed and

   employs them, including:

           o Filling the company vehicle with fuel;

           o Filling 5 and 15 gallon gas canisters with unleaded fuel for use on the jobsite;

           o Filling supplemental fuel tanks with diesel fuel for use on the jobsite;

           o Conducting vehicle inspections, including checking the coolant and oil level of the

               company vehicle; and

           o Performing any necessary maintenance on the company vehicle.

25. The fuel canisters and supplemental fuel tanks filled at the service station were used to fill the

   vehicles that remained on the jobsite throughout the job. Those vehicles were left running during

   the shift and were occupied by the crew, including as a means of air conditioning. The vehicles

   driven to and from the jobsite were also used at the jobsites, were also left running throughout the

   day, and were occupied by the crew throughout the shift. The diesel fuel from the supplemental

   fuel tank was necessary to run the pumps on the job sites. The vehicles were also used on the

   jobsite to ferry diesel fuel between onsite fuel cells and the diesel engine-driven water pumps use

   in the fracking process.

26. From the service station, the crew, driven in a company vehicle by a frac supervisor or operator,

   would continue to the job site, typically arriving between approximately 5:00 and 5:15 (either AM

   or PM, depending on whether it was a night or day shift). Upon the arriving at the jobsite, the

   driver dropped off the operators at pumps along the water line from the main water source, usually

   separated by about one mile from another. The frac supervisor or operator running that frac pump

   Plaintiff’s Original Complaint                                                       Page 6
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 7 of 16



   then drove to the frac site on the jobsite for a mandatory 5:30 (AM or PM) safety meeting with the

   customer’s company-man and all representatives from onsite third-party companies, which

   typically included approximately thirty or more individuals. These meetings lasted between 15

   and 30 minutes.

27. When that meeting was complete, the frac supervisor(s) had a 5-10 minute debrief with the frac

   supervisor or operator running the frac pump from the previous shift. Thereafter, the prior shift’s

   driver drove around the site to pick up the operators at their various pump locations and then

   returned to the man camp (or, for a short period in Carlsbad, to the hotel). The crew typically left

   the jobsite to return to either Carlsbad or Midland between 6 and 6:15 (either AM or PM, depending

   on whether it was a night or day shift). Occasionally, the crew stopped on the way home to fill up

   the supplemental fuel tank with diesel fuel in order to prepare for the next day’s work. The crew

   typically arrived back in Carlsbad or Midland between 7 and 7:30.

28. Therefore, each crew was typically on the jobsite from approximately 5-5:15 until 6-6:30 (either

   AM or PM, depending on whether it was a night or day shift) each day, for a total of 13-14.5 hours.

   And, including drive time and time spent at the service station, the work-day was approximately

   3:45 to 7:00-7:30, for more than 15 hours per day.

29. The operators and frac supervisors, including Named Plaintiff and the Class Members, did not

   receive uninterrupted meal breaks. Rather, they ate while working.

30. Defendant had a policy and practice of failing and refusing to pay Named Plaintiff and Class

   Members for any more than 12.5 hours per day worked or—on rare occasions—13 hours per day

   worked. That is, Defendant had a policy and practice of failing and refusing to pay Plaintiffs for

   all of their work time.

31. Named Plaintiff and Class Members worked long hours. Named Plaintiff typically worked at least

   fourteen hours per day and, in weeks where he performed work, more than forty hours in a week.

   Plaintiff’s Original Complaint                                                      Page 7
                 Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 8 of 16



32. Therefore, Defendant failed to compensate Named Plaintiff and the Class Members at the

   appropriate overtime rate time spent at the service station, driving time, and job site time.

33. For example, during the workweek from July 21, 2019 to July 27, 2019, Named Plaintiff’s total

   hours worked was 95.5 hours. But Defendant paid him for just 81.5 hours. Therefore, Defendant

   failed to compensate him for 14 hours of overtime work during that week.

34. In the performance of their work, Plaintiffs handle tools, equipment, and other equipment and

   materials that were manufactured outside of the state in which they were performing work.

35. For all times relevant to this action, as operators and frac supervisors, the Plaintiffs’ primary job

   duty for the Defendant has been the performance of manual, non-management work. The

   Plaintiffs’ primary job duty is not the performance of office or non-manual work directly related

   to Defendant’s management or general business operations or those of its customers.

36. The job duties of the operators and frac supervisors at each of the Defendant’s locations was and

   is essentially the same. As a result, each operator and frac supervisor performed the same or similar

   job duties throughout Defendant’s operations.

37. The daily and weekly activities of Plaintiffs were routine and largely governed by standardized

   plans and procedures created by Defendant. Virtually every job function was predetermined by

   Defendant, including the schedule of work and related work duties. The Plaintiffs were prohibited

   from varying their job duties outside of the predetermined parameters.

38. Plaintiffs did not direct the work of two or more employees at any time during their employment

   as operators or riggers. Plaintiffs did not have the authority to hire or fire other employees, and

   their suggestions and recommendations as to the hiring, firing, advancement, promotion, or any

   other change of status of other employees were not given particular weight.




    Plaintiff’s Original Complaint                                                       Page 8
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 9 of 16



39. Plaintiffs did not perform work that required knowledge of an advanced type in a field of science

   or learning customarily acquired by a prolonged course of specialized intellectual instruction; and

   they do not perform work in a recognized field of artistic or creative endeavor.

40. The vehicles driven by the frac supervisor Class Members, including Named Plaintiff, had a gross

   vehicle weight rating of 10,000 pounds or less. Plaintiffs performed work with, on, and in these

   vehicles during each week of their employment. These vehicles are equipped with GPS monitoring

   devices.

41. Defendant did not pay Named Plaintiff or Class Members on a salary or a fee basis pursuant to 29

   C.F.R. §541.600. Instead, Defendant paid Named Plaintiff and Class Members on an hourly basis.

42. Defendant’s operators and frac supervisors are FLSA and NM Wage Act non-exempt positions.

43. Defendant was aware that Plaintiffs were performing work outside of their recorded hours. But

   Defendant did not and does not compensate Named Plaintiff or Class Members for any time other

   than the time they spent at the jobsite. In particular, Defendant does not compensate Named

   Plaintiff or Class Members for all of their time at the jobsites or any of their time driving after the

   first work of the day and before the last work of the day.

44. As a result, Defendant failed and refused to pay Named Plaintiff and Class Members for all

   overtime hours they worked.

45. Defendant has employed and is employing other individuals as operators and frac supervisors who

   have performed the same job duties under the same pay provisions as Named Plaintiff, in that they

   have performed, or are performing, the same job duties, and have consistently worked in excess of

   forty hours in a workweek and have been denied pay for work at service stations, drive time, and

   jobsite work.

46. Defendant has knowingly, willfully, or with reckless disregard carried out, and continues to carry

   out, its illegal pattern or practice of failing to pay overtime compensation to Named Plaintiff and

   Plaintiff’s Original Complaint                                                         Page 9
                Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 10 of 16



   the Class Members.

   B. Defendants’ denial of pay for overtime constitutes continuing course of conduct.

47. In 2009, the New Mexico 49th Legislature unanimously passed—and the governor signed—House

   Bill 489. House Bill 489 became effective June 19, 2009. With House Bill 489’s passage, the

   statute of limitations for wage claims, including unpaid overtime claims, under the NM Wage Act

   was extended from one year to three years. NMSA 1978 § 37-1-5. Also, effective June 19, 2009,

   the statute of limitations under the NM Wage Act is eliminated when the violation is part of a

   “continuing course of conduct.”    Id. § 50-4-32.

48. Since before Named Plaintiff began working for Defendant and continuing through today,

   Defendant has maintained a policy and practice of failing and refusing to pay Named Plaintiff and

   Class Members for any more than 12.5 hours per day worked or—on rare occasions—13 hours per

   day worked. And even though operators and frac supervisors work more than that prescribed

   amount—and those hours constitute overtime hours—Defendant did not pay Named Plaintiff or

   the Class Members at an overtime rate for those hours over 12.5 in a day.

49. Defendant’s continued refusal to pay for all of the Plaintiffs’ compensable work time constitutes a

   continuing course of conduct.

                         VII. COLLECTIVE ACTION ALLEGATIONS

50. Named Plaintiff and the Class Members performed the same or similar job duties as one another

   in that they worked as, and performed the duties of, operators and frac supervisors in Defendant’s

   worksites in Texas and New Mexico. Further, Named Plaintiff and the Class Members were

   subjected to the same pay provisions in that they were all paid on an hourly basis but were not

   compensated at the rate of at least one and one-half their regular rates of pay for all hours worked

   in excess of 40 in a workweek. More specifically, Defendant knowingly refused to pay Named

   Plaintiff and the Class Members for more than 12.5 hours per day, or on rare occasions, 13 hours

   Plaintiff’s Original Complaint                                                      Page 10
               Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 11 of 16



   per day, which did not include all drive time, time at a service station, or even all of the jobsite

   time. Thus, the Class Members are owed unpaid overtime for the same reasons as Named Plaintiff,

   without regard to their individualized circumstances.

51. This policy or practice is and was applicable to the Named Plaintiff and all Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiff or those joining this lawsuit. Rather, the same policy or practice that resulted in the non-

   payment of overtime compensation to Named Plaintiff also applied to all Class Members.

   Accordingly, the “Class Members” are properly defined as:

               All current and former operators or frac supervisors of Defendant in
               the last three years who were paid by the hour.

                   VIII. NM WAGE ACT RULE 23 CLASS ALLEGATIONS

52. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Named Plaintiff, individually and on

   behalf of all other similarly situated employees, pursues NM Wage Act claims against Defendant.

53. Named Plaintiff seeks certification of a class pursuant to Rule 23 of the Federal Rules of Civil

   Procedure (the “NM Class Members”) as follows:

           All current and former operators or frac supervisors of Defendant who
           were paid by the hour and who worked for Defendant in New Mexico in at
           least one workweek since June 19, 2009.

54. Named Plaintiff, individually and on behalf of all other similarly situated employees, seeks relief

   on a class basis challenging Defendant’s practice of refusing to pay Named Plaintiff and the Class

   Members for more than 12.5 hours per day, or on rare occasions, 13 hours per day and therefore

   failing to pay Named Plaintiff and other similarly situated employees one and one-half times their

   regular hourly rate of pay for all hours worked over forty in a workweek.

55. Named Plaintiff and the NM Class Members performed the same or similar job duties as one

   another in that they worked as, and performed the duties of, non-exempt employees, namely


   Plaintiff’s Original Complaint                                                        Page 11
               Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 12 of 16



   operators and frac supervisors, on Defendant’s worksites in New Mexico. Further, Named Plaintiff

   and the NM Class Members were subjected to the same pay provisions in that they were all paid

   by the hour and were not paid for more than 12.5 hours per day, or on rare occasions, 13 hours per

   day, despite working more than 12.5 to 13 hours per day.

56. Defendant’s failure to compensate employees for hours worked in excess of 40 in a workweek as

   required by the NM Wage Act results from a policy or practice refusing to pay Named Plaintiff

   and the Class Members for more than 12.5 hours per day, or on rare occasions, 13 hours per day.

   This policy or practice is applicable to the Named Plaintiff and all NM Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiff or those joining this lawsuit. Rather, the same policy or practice that resulted in the non-

   payment of overtime compensation to Named Plaintiff also applied to all NM Class Members.

57. Throughout the relevant period, Defendant knew that Named Plaintiff and NM Class Members

   were not being properly compensated for all of their hours worked.

58. Defendant maintained common work, time, and pay policies and procedures for its operators and

   frac supervisors based out of and working in New Mexico. As a result, Named Plaintiff and NM

   Class Members are similarly situated and have been regularly deprived of pay for workweeks

   during which they worked more than forty hours.

59. Plaintiffs’ NM Wage Act claims against Defendant satisfy the numerosity, commonality,

   typicality, adequacy, and superiority requirements for the certification of a class action under

   Federal Rule of Civil Procedure 23.

60. Numerosity. The class satisfies the numerosity standard as it is believed that there are

   approximately 100 NM Class Members, including current and former employees. Consequently,

   joinder of all NM Class Members in a single action is impracticable. The data required to calculate

   the size of the class is within the control of Defendant.

   Plaintiff’s Original Complaint                                                        Page 12
               Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 13 of 16



61. Commonality. There are questions of law and fact common to the class that predominate over any

   questions affecting individual members. The questions of law and fact common to the class arising

   from Defendant’s actions include, without limitation, the following:

       a) Whether Defendant’s common policy of paying for only 12.5 hours of work per day or, on

           rare occasions, 13 hours of work per day deprived its operators and frac supervisors proper

           overtime compensation.

       b) Whether Defendant violated the NM Wage Act by failing to pay for time worked at the

           service station;

       c) Whether Defendant violated the NM Wage Act by failing to pay for drive time after the

           first work, and before the last work, of the day;

       d) Whether Defendant violated the NM Wage Act by failing to pay for all jobsite time;

       e) Whether Defendant’s violation of the NM Wage Act constituted a continuing course of

           conduct; and

       f) The proper measure of damages sustained by the NM Class Members.

62. Typicality. Named Plaintiff’s claims are typical of those of the class because Named Plaintiff’s

   claims arise from the same course of conduct and legal theories as the claims of the prospective

   NM Class Members. Like the NM Class Members, Named Plaintiff worked as a non-exempt

   employee on Defendant’s New Mexico jobsites. Like the NM Class Members, Named Plaintiff

   regularly worked in excess of forty hours per week. Like the NM Class Members, Named Plaintiff

   was not paid for all of his work time due to Defendant’s policy of paying for only 12.5 hours of

   work per day or, on rare occasions, 13 hours of work per day. The other facts outlined above

   likewise apply equally to both Named Plaintiff and the NM Class Members.

63. Adequacy. Named Plaintiff is an adequate representative of the class because his interests do not

   conflict with the interests of the NM Class Members he seeks to represent. The interests of the

   Plaintiff’s Original Complaint                                                     Page 13
               Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 14 of 16



   members of the class will be fairly and adequately protected by Named Plaintiff and the

   undersigned counsel, who have experience in employment and class action lawsuits.

64. Superiority. A class action is superior to other available means for the fair and efficient

   adjudication of this lawsuit. Even in the event any member of the class could afford to pursue

   individual litigation against a company the size of Defendant, doing so would unduly burden the

   court system. Individual litigation of many of these claims would magnify the delay and expense

   to all parties and flood the court system with duplicative lawsuits. Prosecution of separate actions

   by individual members of the class would create risk of inconsistent and varying judicial results

   and establish incompatible standards of conduct for Defendant. A single class action can determine

   the rights of all NM Class Members in conformity with the interest of efficiency and judicial

   economy.



               IX. CAUSE OF ACTION ONE: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

65. During the relevant period, Defendant violated Section 7 of the FLSA, 29 U.S.C. §§ 207, and

   215(a)(2), by employing employees, including Named Plaintiff and the FLSA Class Members, in

   an enterprise engaged in commerce or in the production of goods for commerce within the meaning

   of the FLSA as stated herein above, for workweeks longer than 40 hours without compensating

   such employees for their work in excess of forty hours per week at rates that are not less than one-

   and-one-half times their regular rates for which they were employed. Defendant has acted willfully

   in failing to pay Named Plaintiff and the Class Members in accordance with applicable law.

              X. CAUSE OF ACTION TWO: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH NEW MEXICO MINIMUM WAGE ACT

66. During the relevant period, Defendant violated the New Mexico Minimum Wage Act, N.M. STAT.

   § 50-4-22 (West 2018), by employing employees, including Named Plaintiff and the NM Class

   Plaintiff’s Original Complaint                                                      Page 14
            Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 15 of 16



Members, for workweeks longer than 40 hours without compensating such employees for their

work in excess of forty hours per week at rates that are not less than one-and-one-half times their

regular hourly rate. Defendant’s violation of New Mexico Minimum Wage Act occurred as part

of a continuing course of conduct.


                                 VIII. PRAYER FOR RELIEF

       WHEREFORE, cause having been shown, Named Plaintiff prays for judgment against

Defendant as follows:

       a. For an expedited Order certifying a class and directing notice to putative class members

           pursuant to 29 U.S.C. § 216(b);

       b. For an Order certifying the NM Wage Law claims as a class action pursuant to Fed. R.

           Civ. P. 23, for designation of Named Plaintiff as Class Representative, and for

           designation of Plaintiff’s counsel as class counsel;

       c. For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

           Defendant liable for unpaid back wages due to Named Plaintiff (and those who have

           joined, or may join the suit) and for liquidated damages equal in amount to the unpaid

           compensation found due to Named Plaintiff (and those who have joined, or may join

           the suit);

       d. For an Order awarding Named Plaintiff and the NM Class Members damages pursuant

           to N.M. Stat. 50-4-26;

       e. For an Order awarding Named Plaintiff and the NM Class Members damages for all

           violations, regardless of the date on which they occurred, as a result of Defendants’

           continued course of conduct pursuant to N.M. Stat. Ann. 50-4-32;




Plaintiff’s Original Complaint                                                     Page 15
            Case 7:19-cv-00214 Document 1 Filed 09/06/19 Page 16 of 16



       f. For an Order awarding Named Plaintiff (and those who have joined or may join the

           suit) the taxable costs and allowable expenses of this action;

       g. For an Order awarding Named Plaintiff (and those who have joined or may join the

           suit) attorneys’ fees; and

       h. For an Order awarding Named Plaintiff (and those who have joined or may join the

           suit) pre-judgment and post-judgment interest at the highest rates allowed by law;

       i. For an Order awarding Named Plaintiff declaratory and injunctive relief as necessary

           to prevent the Defendant’s further violations, and to effectuate the purposes, of the Fair

           Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

       j. For an Order granting such other and further relief, at law or in equity, as may be

           necessary and/or appropriate.

                                              Respectfully Submitted,

                                              MORELAND VERRETT, P.C.
                                              The Commissioners House at Heritage Square
                                              2901 Bee Cave Road, Box L
                                              Austin, Texas 78746
                                              Tel: (512) 782-0567
                                              Fax: (512) 782-0605

                                              By: /s/ Daniel A. Verrett
                                                     Daniel A. Verrett
                                                     Texas State Bar No. 24075220
                                                     daniel@morelandlaw.com

                                              Edmond S. Moreland, Jr.
                                              State Bar No. 24002644
                                              edmond@morelandlaw.com
                                              700 West Summit Drive
                                              Wimberley, Texas 78676
                                              (512) 782-0567
                                              (512) 782-0605 - telecopier

                                              ATTORNEYS FOR PLAINTIFFS



Plaintiff’s Original Complaint                                                       Page 16
